UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):February 4, 2011 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 1-4141 (Commission File Number) 13-1890974 (IRS Employer Identification No.) Two Paragon Drive Montvale, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 573-9700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.(b)(d)Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February4, 2011, The Great Atlantic & Pacific Tea Company, Inc. (the “Company”) issued a press release announcing the appointment of Gregory F. Rayburn to the Board of Directors.Mr. Rayburn fills the open Board position left by Dr. Jens-Juergen Boeckel’s resignation from the Board of Directors.Mr. Rayburn has been named to the Company’s Audit Committee, Governance Committee and Management Development and Compensation Committee.Mr. Rayburn will serve in his capacity as director until the next annual meeting of the Company’s shareholders and will be nominated for election at that shareholder meeting.A copy of the press release announcing Mr. Rayburn’s election is attached hereto as Exhibit 99.1. Mr. Rayburn was appointed by affiliates of Tengelmann Warenhandelsgesellschaft KG pursuant to the terms of the Amended and Restated Tengelmann Stockholder Agreement dated August 4, 2009 and the Company’s By-Laws. Item 9.01.Exhibits. (d) Exhibits.The following exhibits are filed herewith: Exhibit No. Description Press release dated February4 , 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 4, 2011 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. By: /s/ Christopher W. McGarry Name: Christopher W. McGarry Title: Senior Vice President and General Counsel INDEX TO EXHIBITS Exhibit No. Description Press release dated February4 , 2011
